Citation Nr: 1138969	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-18 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder.
	
2.  Entitlement to service connection for hypertension, to include as secondary to a back disorder and/or chronic myeloid leukemia.

3.  Entitlement to service connection for chronic myeloid leukemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia. 

The issues of entitlement to service connection for a back disorder and for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record fails to establish that chronic myeloid leukemia manifested in service or many years thereafter or is etiologically related to the Veteran's active service, to include any chemical exposure.  


CONCLUSION OF LAW

Chronic myeloid leukemia was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107(b) (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).




(CONTINUED NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

The Board acknowledges that the Veteran was not provided with specific Dingess requirements, with respect to his claim, nevertheless as his claim is being denied information regarding a disability rating and effective date is not pertinent. 

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  Personal/lay statements have also been considered.  Significantly, neither the Veteran nor his representative have identified any outstanding evidence relevant to the claim for service connection for leukemia.

Reference is made to a June 2002 VA treatment record which noted that the Veteran was looking into possibly selling his business and applying for social security benefits.  In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the Veteran in obtaining the identified records.  

Here, there is no indication that the Veteran ever applied or is receiving Social Security Administration (SSA) benefits.  The Veteran himself has not positively indicated that he is in receipt of SSA benefits or that he ever filed a claim for SSA benefits.  He only indicated that he was considering the idea of filing an application.  The Board finds that the record does not establish a reasonable possibility that there are such records that are relevant to this claim.  Therefore there is no basis to remand this matter for SSA records, if such even exist.
	
Next, the Board acknowledges that a VA medical examination was not provided with respect to his claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a appellant's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the appellant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

In deciding to remand the issue for a medical nexus opinion, the Board notes that the Federal Circuit, in a recent decision, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by a appellant, in which case an examination may not be required).  

The Board concludes a VA examination/opinion is not needed with respect to this issue.  The Board notes that the Veteran has not alleged that he suffered from leukemia in service.  In fact, in his August 2005 claim he indicated that his disability first began in 2002.  Moreover, evidence of leukemia is first demonstrated by treatment records in approximately December 2001.  See January 2002 VA treatment record.  

Next, while the Veteran asserts that his leukemia  may be related to alleged exposure to toxins from "drums of chemicals" while working in the motor pool at Fort Hood, Fort Gordon, and Fort Knox, he has not provided any medical evidence supporting this theory.  The record in this case is negative for any indication, other than the Veteran's own assertion, that his leukemia was caused by chemical exposure during service.  He only speculates that such an association exists.  Further, although he has alleged that a medical professional has made this connection, a lay person's account of what a physician purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, he hasn't even identified the chemical/toxins that he believes in was exposed to.  He only recalls barrels of unknown chemical that he was told to avoid. 

Given the absence of evidence of leukemia for several decades following separation from service, no allegations of symptomatology in service or continuity of symptomatology since service, and no competent evidence of a nexus between service and his claim, a remand for a VA examination is simply not warranted.

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran asserts that his currently-diagnosed leukemia is related to in-service exposure to gasoline and diesel fumes from "drums of chemicals" while working in the motor pool at Fort Hood, Fort Gordon, and Fort Knox.  The Board notes that the Veteran specifically indicated in his January 2007 notice of disagreement that he had not come into contact with Agent Orange as he had not served in Vietnam. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records do not reflect complaints or treatment related to leukemia.  A September 1968 separation examination reflected normal clinical evaluations of all evaluated body parts and systems.  In a report of medical history completed at that time, he denied all illnesses.  

Post-service evidence does not reflect symptomatology associated with his leukemia until December 2001, over 30 years following separation from service.  The Veteran indicated in his August 2005 claim that his leukemia began in 2002.  A January 2002 VA treatment record reflects that the Veteran had just been diagnosed with chronic myeloid leukemia, 7 weeks prior.  Such negates any presumption of service connection provided under 38 C.F.R. §§ 3.307 and 3.309.  The competent evidence also does not reflect continuity of symptomatology.  

In short, the evidence fails to establish the onset of leukemia in service or for many years thereafter.  The Veteran does not argue to the contrary.  Rather, he argues that service connection for chronic myeloid leukemia was caused by his exposure to unknown toxic chemicals in service.  A review of the post-service evidence does not support the conclusion that any current leukemia is causally related to active service for the reasons discussed below.

In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's leukemia to service including chemical exposure, despite his contentions to the contrary.  No medical professional has established a relationship between this disorder and active duty.  The Board has considered the Veteran's statements asserting a nexus between his currently-diagnosed leukemia and active duty service, to include exposure to gasoline and diesel fumes from "drums of chemicals" while working in the motor pool at Fort Hood, Fort Gordon, and Fort Knox.  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

Here, the Board finds that the Veteran is competent to report symptoms as they come to them through his senses.  He can state he experiences physical weakness.  See January 2007 notice of disagreement.  However, the Veteran is not competent to provide testimony regarding the etiology of his leukemia.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because leukemia is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Emphasis is also placed on the fact that the Veteran has not been able to identify or recall the chemicals that he alleges he was exposed to.  He only recalls being told to stay away from barrels that had "something stored in them."  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his leukemia, to include as being the result of exposure to chemicals, are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for chronic myeloid leukemia and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

ORDER

Service connection for chronic myeloid leukemia is denied.


REMAND

As indicated previously, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.

Outstanding Private Treatment Records and Clarification of Opinion-  In January 2006, the Veteran submitted VA Form 21-4142, Authorization and Consent to Release Information, indicating that he had had treatment for back problems through the Georgia Baptist Hospital in 1985.  There is no indication that the RO attempted to obtain these records.  As these records may provide information regarding his back disorder claim, an attempt to obtain such records should be made.  Moreover, the Veteran indicated in a December 2005 statement that shortly after service in February or March 1969 he went to see a Dr. W. F. concerning his back.  An attempt to obtain these records should additionally be made after the appropriate release is provided. 

VA Examination Back-  The Board notes that the Veteran's available service treatment records are silent for any complaints of, treatment for, or diagnosis related to his spine.  His September 1968 separation examination revealed a normal clinical examination of his spine.

However, the Veteran has indicated that he has suffered from a back disorder since service.  See August 2005 claim.  The Veteran reported in a December 2005 statement that he injured his back at Fort Hood, Texas on a field problem at night.  He stated that the truck that he was in ran into a big gully and he bounced up and came down on his back on the "Big OEM Tool Box."  He noted that at the same time he broke a tooth.  The Veteran indicated that although he was treated for his tooth he was not provided treatment for his back at that time.  Current treatment records reflect treatment for the Veteran's back. 

Based on his consistent statements of an in-service back injury and current allegations of continuity of symptomatology, the Board finds that a remand for a VA examination and opinion, of the claim of service connection for a back disorder, is necessary.  38 U.S.C.A. § 5103A(d)(2); McLendon, 20 Vet. App. 79 (2006).

With respect to his service connection claim for hypertension, the Court has held that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the Veteran has claimed that his hypertension may be related to his back disorder, the Board finds his hypertension claim to be inextricably intertwined with the development related to the Veteran's claim for entitlement to service connection for a back disorder.

The Board additionally notes as the Veteran now alleges service-connection for hypertension as secondary to a back disorder, corrective VCAA notice regarding these specific relationships should be sent to the Veteran. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to service connection for hypertension, claimed as secondary to a back disorder. 

2.  After the Veteran has signed the appropriate releases, obtain all outstanding records from the Georgia Baptist Hospital in Atlanta, Georgia, and a Dr. W. F. in Conyers, Georgia pertaining to the Veteran's back.  Any negative search result should be noted in the record. 

3.  After the development in Remand paragraphs 1-4 has been completed, schedule the Veteran for an examination to determine the nature and etiology of his back disorder.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current back disorder, had its onset during the Veteran's active service or is otherwise causally related to his service.  

For purposes of this opinion, the VA examiner is to presume that the Veteran injured his back in service, when a truck he was in ran into a big gully and he bounced up and came down on his back on a "Big OEM Tool Box."  The VA examiner should address the January 2006 statement from Dr. J. F. and any supplemental information (treatment records, buddy statements, etc.) procured through this Remand. 

The examiner should additionally state an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that his hypertension was caused by, or aggravated by, his back disorder. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation.

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

4.  The RO should then readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


